DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-11, received 1/29/2021, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/29/2021 and 3/18/2022 were considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga, U.S. Patent Application Publication Number 2017/0280036 A1, of record (hereafter Morinaga).
Regarding claim 1, Morinaga discloses an optical assembly with a shake correction function to correct a shake of an optical module (see at least the abstract), the optical assembly comprising:
a movable body (see at least elements 12 or 17) that includes the optical module (see at least element 11);
a frame body radially outward of the movable body in a radial direction with respect to an optical axis of the optical module (see at least one of elements 13, 18, 44 and 60); and
a plurality of support portions that swingably support the movable body with respect to the frame body (see at least elements 42 and 43); wherein
each of the plurality of support portions includes a guide portion (see at least element 42) and a preload portion (see at least element 43);
the guide portion is between the movable body and the frame body to support the movable body (see at least figures 7 and 10, wherein guide portion 42 is between swing guide surface 20 of movable body 12/17, and retainer/supporter 44 and enveloping yoke 60);
a radially inner end portion of the preload portion is connected to a radially outer end portion of the guide portion (see at least figures 7 and 10, elements 42 and 43, as well as paragraph [0105]);
a radially outer end portion of the preload portion is supported by the frame body (see at least figures 7 and 10, elements 43 and 44);
one of the movable body and the guide portion includes a first convex surface protruding from the one of the movable body and the guide portion toward another of the movable body and the guide portion (see at least figures 7 and 10, elements 20/20A and 42);
the another of the movable body and the guide portion includes a first concave surface in contact with the first convex surface (see at least figures 7 and 10, elements 20/20A and 42);
the first convex surface and the first concave surface have a spherical shape (see at least figures 7 and 10, elements 20/20A and 42, and abstract); and
the preload portion pushes the guide portion toward the movable body (see at least paragraphs [0110]-[0111]).
Regarding claim 2, Morinaga discloses the limitations of claim 1, wherein a radius of curvature of the first convex surface is equal to or less than a radius of curvature of the first concave surface (see at least the abstract).
Regarding claim 3, Morinaga discloses the limitations of claim 1, wherein a total number of support portions is three or more (see at least elements 42 and 43, and paragraphs [0161]-[0162]).
Regarding claim 4, Morinaga discloses the limitations of claim 1, wherein the preload portion includes an elastic body (see at least element 43 and paragraphs [0110]-[0111]);
a radially inner end portion of the elastic body is connected to the guide portion (see at least figures 7 and 10, elements 42c, 42 and 43, as well as paragraph [0105]); and
a radially outer end portion of the elastic body is supported by the frame body (see at least figures 7 and 10, elements 44b, 44 and 43, as well as paragraph [0108]).
Regarding claim 7, Morinaga discloses the limitations of claim 1, wherein a plurality of the support portions include a pair of the support portions opposing each other with the movable body interposed therebetween (see at least paragraphs [0161]-[0162] wherein there may be four equally spaced support portions 42).
Regarding claim 8, Morinaga discloses the limitations of claim 1, wherein a plurality of the support portions are positioned at equal intervals in a circumferential direction centered on the optical axis of the optical module (see at least elements 42 and 43, and paragraphs [0161]-[0162]).
Regarding claim 9, Morinaga discloses the limitations of claim 1, wherein the preload portion pushes the guide portion toward a swing center of the movable body (see at least figures 7 and 10, wherein guide portion 42 is pushed by preload portion 43 toward swing center Q, paras [0067], [0110]-[0111]).
Regarding claim 11, Morinaga discloses the limitations of claim 1, wherein one of the frame body and the movable body includes a rotation curbing portion; and
the rotation curbing portion is movable into contact with another of the frame body and the movable body when the movable body rotates in a circumferential direction centered on an optical axis of the optical module in a stationary state of the movable body (see at least element 31, as well as paragraphs [0069], [0139]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6, or 1, 3 and 13 of copending Application No. 17/160373 (corresponding to US 2021/0240001 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of copending Application No. 17/160373.
Regarding claim 1 of the instant application, see at least claims 1, 2 and 6, or claims 1, 3 and 13 of copending Application No. 17/160373.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical assembly wherein one of the frame body and the preload portion includes a second convex surface protruding from the one of the frame body and the preload portion toward another of the frame body and the preload portion; and
the another of the frame body and the preload portion includes a second concave surface that is recessed from the one of the frame body and the preload portion toward the other of the frame body and the preload portion and is in contact with the second convex surface, as generally set forth in claim 5, the device including the totality of the particular limitations recited in claim 1 from which claim 5 depends.
Claim 6 depends from claim 5, and therefore is objected to for containing at least the same allowable limitations as claim 5.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical assembly wherein the plurality of the support portions includes:
a first support portion in which the preload portion pushes the guide portion in a first direction toward one side in an optical axis direction of a swing center of the movable body; and
a second support portion in which the preload portion pushes the guide portion in a second direction toward the other side in the optical axis direction of the swing center of the movable body, as generally set forth in claim 10, the device including the totality of the particular limitations recited in claim 1 from which claim 10 depends.

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Minamisawa et al., US 2018/0129065 A1, discloses similar first and second support portions as claim 10 (figs. 4A-5B, elements 87 and 89);
Minamisawa, US 2016/0170227 A1, discloses similar first and second support portions as claim 10 (fig. 6, elements 33 and 34);
Minamisawa et al., US 2018/0321506 A1, discloses similar first and second support portions as claim 10 (fig. 4, element 105);
Morinaga, US 2017/0118411 A1, discloses a similar optical assembly as that set forth in the rejections above (figs 9+).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/6/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872